Citation Nr: 1231992	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  02-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable rating for a right knee disability prior to February 18, 2009. 

2.  Entitlement to a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities) prior to December 2, 2008. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 30, 1965, to August 6, 1965.  This case was originally before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Phoenix Department of Veterans Affairs (VA) Regional Office (RO) which found clear and unmistakable error (CUE)) in a March 1966 rating decision that denied service connection for a skin disorder of the feet and for a right knee disability and awarded service connection for such disabilities, rated 0 percent each, effective August 7, 1965; the March 2002 rating decision also denied a 10 percent rating under 38 C.F.R. § 3.324 (for multiple noncompensable service-connected disabilities that interfere with employment).  An interim rating decision awarded the Veteran service connection for tinnitus, rated 10 percent, and for hearing loss, rated 0 percent, effective December 2, 2008.  In December 2003, July 2009, April 2011, and December 2011, the case was remanded for additional development.  

A September 2010 rating decision assigned a 10 percent rating for right knee degenerative joint disease effective June 2, 2009, and an April 2011 Board decision granted "staged" increased ratings for right knee disability (10 percent from February 18, 2009 to June 2, 2009 and 20 percent, combined from June 2, 2009).  An August 2011 rating decision granted an increased (to 10 percent) rating for eczema of the feet, effective July 14, 2011.  A December 2011 Board decision denied a compensable rating for eczema of the feet prior to July 14, 2011, and a rating in excess of 10 percent from that date, and the appeal in the matter of the rating for eczema of the feet is resolved.  In December 2011 the Board also remanded the two issues remaining on appeal: entitlement to a compensable rating for a right knee disability prior to February 18, 2009, and to a 10 percent rating under 38 C.F.R. § 3.324 (based on multiple noncompensable service-connected disabilities) prior to December 2, 2008.  The development requested with respect to these issues has been accomplished, and the issues are ready for appellate review.   

The matters noted in a July 13, 2012, Memorandum by the Appeals Management Center (AMC) in Washington, D.C. are referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  Prior to February 18, 2009 there was no competent and credible evidence that the Veteran's service connected right knee disability was manifested by limitation of flexion to 45 degrees, extension to 10 degrees, or any subluxation or lateral instability; functional impairment due to the knee disability was not shown. 

2.  Prior to December 2, 2008, the Veteran's service connected disabilities were not shown to be of such nature and severity as to interfere with normal employability. 


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's service connected right knee disability is not warranted prior to February 18, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5256-5262.

2.  A 10 percent rating under 38 C.F.R. § 3.324 (for multiple noncompensable service-connected disabilities) is not warranted prior to December 2, 2008.  38 C.F.R. § 3.324.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for a right knee disability, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2009 letter and March 2009, September 2010, and July 2012 supplemental statements of the case (SSOCs) provided notice on the "downstream" issue of entitlement to an increased initial rating for the right knee disability.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2011).  A July 2012 SSOC readjudicated the matter of the rating for the right knee disability prior to February 18, 2009, as requested by the Board in the December 2011.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was advised of what is necessary to substantiate a claim for 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008, and the July 2012 SSOC adjudicated the claim such rating under § 3.324 prior to December 2, 2008.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The Veteran's pertinent treatment records have been secured.  His original claims file has been lost; therefore, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215   (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  A December 2005 letter notified the Veteran that his claims file had been misplaced and was being reconstructed; he was asked to furnish any pertinent information he might have.  A large portion of the Veteran's claims file has been rebuilt, and the record is adequate to address the matters on appeal as to the specified limited periods of time.  Clearly (given the period of time in question) another VA examination of the right knee is not indicated (as such examination would only show current disability, the matter of the rating for which was decided in the Board's April 2011 decision)s.  The Veteran has not identified any pertinent evidence that remains outstanding; in multiple statements received from January 2012 to August 2012, he has stated that he has no additional evidence to submit.  Hence, VA's duty to assist is met. 

B. Legal Criteria, Factual Background, and Analysis 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves, as in the instant case, the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file,  to include in the Veteran's claims file and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not at present contain any evidence or correspondence pertinent to the matter at hand) with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows,  or fails to show, as to the claims.

      Right Knee Disability prior to February 18, 2009 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Degenerative arthritis is rated under Code 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a , Code 5003. 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. §  4.71a, Code 5260. 

Extension of a leg limited to 5 degrees or less warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full. See 38 C.F.R. § 4.71a , Plate II. 

In addition, the rating schedule provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Code 5257. 

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997). 

As was previously noted, a March 1966 rating decision denied the Veteran service connection for a right knee disability, and a March 2002 rating decision found CUE in the March 1966 rating decision and granted service connection for a right knee disability rated 0 percent effective August 7, 1965.  Also as previously described, the rating for the service connected right knee disability was increased to 10 percent from February 18, 2009, to June 2, 2009, and 20 percent, combined from June 2, 2009, by the April 2011 Board decision.  This decision also found that entitlement to ratings in excess of 10 percent from February 18, 2009 to June 2, 2009, and in excess of 20 percent, combined, from June 2, 2009, were not warranted.  Hence, what remains for consideration is the matter of the rating prior to February 18, 2009.  AB v Brown, 6 Vet. App. 35 (1993).   

Examining the record dated prior to February 18, 2009, appellate review is frustrated by the fact that the Veteran did not appear for a VA compensation examination of this right knee scheduled for February 2002.  (See March 2002 rating decision and October 2002 statement of the case).  Accordingly, the disability must be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

A review of the record found no competent or credible evidence that would warrant assignment of a compensable rating for the service connected right knee disability prior to February 18, 2009, under any potentially applicable criteria.  In fact, the only clinical evidence directly related to the knee during this period clearly demonstrates that a compensable rating was not warranted.  This evidence includes an August 1973 report of examination of the right knee for military re-enlistment purposes which found no swelling, atrophy, or ligamentous laxity and "good" range of motion in the right knee.  Also of record is a private physician's statement earlier in that year (apparently as the date is not entirely legible) stating that his examination of the right knee "failed to reveal any pathology" and that the Veteran had "fully recovered" from his right knee injury.  Moreover the VA outpatient treatment reports that are available for the period in question, dated from June 2004 to May 2006, are completely silent for complaints or treatment related to the right knee.  

The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including his voluminous statements regarding pain, "giving out," and loss of mobility due to his right knee disability.  However, the Board must further address whether his lay statements regarding the manifestations of his right knee disability are credible (and adequate for rating purposes).  While the absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his lay statements incredible, the absence of such evidence is for consideration in assessing his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 
In assessing the credibility of the Veteran's statements, the August 1973 service re-enlistment examination and private physician's statements described above and the silent VA outpatient treatment reports from June 2004 to May 2006, are highly probative evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This evidence would directly contradict the allegation that his right knee disability was as severe as the Veteran described for the period prior to February 18, 2009.  Notably, there is no objective evidence of record that supports the Veteran's assertions, rather what objective evidence there is contradicts them.  

Ultimately, the body of the evidence establishes that the Veteran's statements as to the manifestations of his right knee disability prior to February 18, 2009, are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza, supra ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  The Board has weighed the Veteran's statements as to the lay observable symptomatology and the manifestations of his right knee disability prior to February 18, 2009, and, particularly in light of his impaired credibility and the fact that they were made in contemplation of the receipt of monetary benefits, finds them to be less probative than the clinical record for this period.  The evidence of record simply does not support, but contradicts, the Veteran's allegations.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of right knee symptoms/impairment for the period in question that are not encompassed by the applicable rating criteria.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 
Finally, there is no objective evidence that the service-connected right knee disability resulted in unemployability prior to February 18, 2009.  His lay statements in this regard must be rejected as compensation-driven and not credible.  As such, the matter of entitlement to a total rating based on individual unemployability for the period in question is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

	10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008 

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

Given the fact that 9 percent ratings were in effect for the service connected right knee disability and eczema from August 7, 1965, until the grant of service connection for tinnitus rated 10 percent effective December 2, 2008, there remains for consideration whether prior to December 2, 2008, there was clear interference with normal employability resulting from the right knee disability and eczema so as to warrant a 10 percent rating under 38 C.F.R. § 3.324 prior to that date.   

The nature of the Veteran's right knee disability based on the available evidence for the period in question was discussed in the previous section, and the December 2011 Board decision discussed the evidence pertaining to eczema that was available for the time prior to December 2, 2008.  As was noted in the December 2011 decision, a June 18, 2004, VA dermatology note indicates the Veteran had failed to report for a "Derm Rating exam" scheduled for the previous day (he also failed to report for a VA examination scheduled in February 2002 to evaluate the skin condition as stated in the March 2002 rating decision and October 2002 statement of the case).  Also relevant is that the August 1973 service re-enlistment examination did not find a skin disability and that the Veteran denied having a skin disease in medical history elicited at that time.  The previously referenced VA outpatient treatment records (dated from June 2004 to May 2006) are also silent for skin disability.  

In short, as is the case with respect to the right knee, there is simply no contemporaneous evidence of any clinical manifestations of a skin disability prior to December 2, 2008, and it follows that the Board must therefore find that prior to this date, there was no impairment associated with the service connected right knee disability or eczema that would have interfered with normal employability so as to warrant compensation under 38 C.F.R. § 3.324.  There is simply no competent or credible evidence that the service connected right knee disability or eczema interfered with normal employability during the time period in question.  

In making this determination, the Board has considered the assertions by the Veteran to the effect that employers in the 1960s rejected him for employment due to the service-connected disabilities in question.  Repeated efforts to document these assertions have not yielded any positive results, and given the factual record the assertions cannot be found other than compensation-driven, and not credible.  Accordingly, the preponderance of the evidence is against a finding that prior to December 2, 2008 the Veteran's 0 percent-rated service connected disabilities interfered with employability and against a conclusion that prior to that date they warranted a 10 percent rating under 38 C.F.R. § 3.324.  


ORDER

A compensable rating for right knee disability prior to February 18, 2009, is denied. 

The appeal seeking a 10 percent rating under 38 C.F.R. § 3.324 prior to December 2, 2008, is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


